Ingraham, P. J. (concurring):
I concur in the reversal of this judgment on the ground that I can find no evidence to show that the defendant Strauss, either individually or as president of the defendant corporation, ever furnished this stairway as a way, work, machinery or plant for the use of his employees' or the employees of other corporations in the building. The mere fact that after the stairway was removed by Johnson, the carpenter, and placed in position on Thursday or Friday before the accident, employees of other contractors used it going to and from the ' cellar does not, as I view the case, justify a finding that either of the defendants furnished this stairway as a way for the employees of other contractors to use in the performance of their work. Neither of the defendants undertook to furnish a stairway or ladder for use in the building. The stairway was not completed at the time of the accident, but the alterations were being completed, and the carpenter, in carrying out his contract, had changed the position of the stairs. It was not the duty of either Strauss individually or the corporation of which he was the president to furnish a ladder or other means of access to the cellar, and neither he nor it undertook to per? form that duty. When the plumber’s workmen used the stairs in the uncompleted condition in which they were at the time of the accident, which was on the Monday following the time that the stairs were moved, they did it for their own convenience. They could have put a ladder down in either of the openings to the cellar or provided any other means that they wished. There was certainly nothing to suggest to the lessee that any of the workmen depended upon it to furnish them with ways or a ladder for use in getting to the cellar. It seems to me this case is entirely different from a case where a principal contractor furnished an elevator, ladder, scaffolding or other appliance for the use of all the workmen employed in the *131building. Here was a building to be altered to suit the tenant’s business. One of the contractors had moved this stairway from one opening to another, and before it was completely installed the other workmen had used it for gaining access to the cellar. It was not provided by the lessee for the use of the workmen of the contractors, and it seems to me that neither at common law nor under the Employers’ Liability Act was the lessee liable because it collapsed while being so used.
For these reasons I concur in the reversal of the judgment.
Laughlin and Clarke, JJ., concurred.
Plaintiff’s appeal dismissed and judgment, so far as appealed from by defendants, reversed and new trial ordered, with costs to defendants, appellants, to abide event. Order to be settled on notice.